Citation Nr: 1809302	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's bilateral wrist disability is etiologically related to his active service.

2.  The Veteran's obstructive sleep apnea is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disability have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Further, a layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for sleep apnea and a bilateral wrist disability, which he contends originated in service.  

At the outset, the Board notes that there is no material dispute regarding the Veteran's current diagnoses of sleep apnea and a bilateral wrist disability.  The Veteran underwent a sleep study in August 2010, after which he was diagnosed with obstructive sleep apnea.  In October 2010, the Veteran was diagnosed with bilateral carpal tunnel syndrome, as electrodiagnostic testing showed focal right and left median sensory neuropathy at the wrists.  Accordingly, the current disability criterion is met for sleep apnea and bilateral wrist disability.  


Bilateral wrist disability
The Veteran has reported bilateral wrist symptoms including pain, decreased range of motion, and difficulty manipulating objects, which reportedly began during his active duty and continue in the present.

At his Board hearing, the Veteran testified that he was involved in a motor vehicle accident (MVA) in 1991, while he was out on patrol in Saudi Arabia.  He stated that his third and fourth left metacarpals were fractured in this MVA.  Additionally, the Veteran stated that he was hospitalized for two weeks at a Mobile Army Surgical Hospital (M.A.S.H.) unit in Saudi Arabia, where he was placed in a cast from the fingertips to the elbow.  Thereafter, he was medically evacuated to his home station.

The above-described medical treatments are not of record.  However, the Veteran's statements regarding his left wrist injury are supported by a March 1999 physical examination report, which indicates that the Veteran had two broken metacarpals in the left hand in 1991, as result of a MVA.  Moreover, an October 2013 X-Ray showed a questionable healed fracture in the left third metacarpal diaphysis.  Furthermore, in a September 2010 memorandum, the Veteran's Company Commander corroborated the Veteran's statements regarding the 1991 MVA and left wrist injury.  The Company Commander stated that the Veteran was medically evacuated to his home station in Germany, due to the extensive injuries suffered in this MVA, including a "shattered" left wrist.  Additionally, the Company Commander indicated that the Division Surgeon decided to leave all medical records in Germany while the Division was deployed in Saudi Arabia.  Consequently, the injuries, illness, and treatments that occurred during Desert Storm were not recorded in the service treatment records (STRs).

As regards the Veteran's right wrist, the record indicates the Veteran had multiple injuries during service.  In April 1992, the Veteran fell on his outstretched right hand and sprained his wrist.  Further, in August 1993, he had an accident while playing baseball and reinjured his right wrist.  Thereafter, in September 1993, the Veteran had an MVA, in which he also sprained his right wrist.  Moreover, in September 2017, a VA physician opined that the Veteran's current bilateral wrist disability was likely caused by injuries suffered while on active duty.
Notwithstanding the forgoing, during an April 2014 VA examination, the examiner opined that the Veteran's current bilateral wrist disability was not caused by or a result of his active duty.  In support of this opinion, the examiner stated the STRs did not support a nexus between the Veteran's current bilateral wrist disability and active service.  Further, the examiner stated the 1991 MVA and left wrist injury were not documented in the Veteran's record. 

Upon a review of the evidence of record, and having resolved all reasonable doubt in favor of the Veteran, the Board concludes that service connection for the Veteran's bilateral wrist disability is warranted.  In this regard, the Board notes that recurrent and persistent symptoms, including pain and difficulty manipulating objects, are readily identifiable and capable of lay observation.  Accordingly, the Board finds that the Veteran is competent to attest to his bilateral wrist symptoms and onset.  Moreover, the Veteran's statements are supported by the September 2017 VA physician's opinion, as well as by the overall evidence of record.  Thus, the Board deems the Veteran's lay statements are relevant, competent, and credible.  Accordingly, the Board finds the opinion of the VA physician, as well as the Veteran's own reports, to be at least as probative as the above-noted VA examiner's findings.

To the extent that the April 2014 VA examiner opined that the Veteran's bilateral wrist disability was not related to his active duty, the Board finds this opinion to be of limited probative value.  The examiner failed to address the Veteran's lay statements regarding the onset and continuity of his bilateral wrist symptoms, as well as the September 2010 statements of the Veteran's Company Commander.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (providing that a medical examiner cannot ignore the Veteran's lay statements and rely on the absence of medical records corroborating the alleged injury to discard a nexus between the Veteran's current disability and his military service).

Sleep apnea
At his Board hearing, the Veteran testified that he has experienced sleep apnea symptoms including snoring, drowsiness, and fatigue, as well as difficulty sleeping and waking up.  Additionally, he stated that he would stop breathing during the night and wake up gasping for air.  The Veteran alleges that these symptoms began in service and continue in the present.

The Veteran stated he was treated for a sleep disorder and underwent a sleep study in 1995, while stationed in Germany.  He further stated that obstructive sleep apnea was noted on the sleep study, but no further treatment was prescribed at that time.  In September 2010, he was prescribed a CPAP, after an August 2010 sleep study confirmed the diagnosis of obstructive sleep apnea.

The Board notes the 1995 sleep study and diagnosis are not of record.  However, STRs dated from 1995 to 1996 show reports of sleeplessness, difficulty sleeping and waking up, snoring, and daytime drowsiness.  Additionally, STRs dated February 1996 show a possible diagnosis of sleep apnea, as well as a referral for a sleep study.  Furthermore, in a June 2014 memorandum, the Veteran's Command Sergeant Major confirmed that the Veteran received treatment for sleep disorders and was diagnosed with sleep apnea during his active duty in Germany.  The Command Sergeant Major indicated that this situation was easy to recall, as the Veteran always had issues with his sleeping and was often hard to wake up.  Moreover, in September 2017, a VA physician reviewed the Veteran's record and opined that the Veteran's current sleep apnea was a result of his active service. 

Nevertheless, in April 2014, a VA examiner opined that it was less likely than not that Veteran's sleep apnea was incurred in, caused by or, secondary to his reports of sleep difficulties while in service.  As rationale for this opinion, the examiner stated that there was no diagnosis of obstructive sleep apnea while in service or immediately after service.  In addition, the examiner indicated that the risk for development of sleep apnea increases as one ages and gains weight, both which had occurred between the Veteran's discharge from service in 2000 and his diagnosis of obstructive sleep apnea in 2010.

Having resolved all reasonable doubt in favor of the Veteran, the Board concludes that service connection for the Veteran's sleep apnea is warranted.  The Board notes that recurrent and persistent sleep apnea symptoms, including snoring, drowsiness, and fatigue, are readily identifiable and capable of lay observation.  Accordingly, the Board finds that the Veteran is competent to attest to his sleep apnea symptoms and onset.  Moreover, the Veteran's statements are internally consistent, and supported by the September 2017 VA physician's opinion.  Thus, the Board deems the Veteran's lay statements are relevant, competent, and credible.  In this respect, the Board finds the opinion of the VA physician, as well as the Veteran's own reports, to be at least as probative as the above-noted VA examiner's findings.

To the extent that the April 2014 VA examiner opined that the Veteran's sleep apnea was less likely than not related to his active service, the Board finds this opinion to be of limited probative value.  The examiner failed to adequately consider the Veteran's lay statements regarding the onset and continuity of symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) 

In sum, the Board is satisfied that the evidence supporting the Veteran's claims is at least in equipoise with that against the claims.  Therefore, the Veteran is entitled to service connection for his bilateral wrist disability, and obstructive sleep apnea.


ORDER

Service connection for a bilateral wrist disability is granted.

Service connection for obstructive sleep apnea is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


